Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/12/2022 was received and is being considered by the examiner. 

Claim Status
Claim 1 was amended as a result of a telephonic interview dated 05/31/2022. Claims 1-11 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oechsle et al. (U.S. 20150380711, presented in IDS submitted 11/02/2021).

With respect to claim 1, Oechsle discloses a power source device (30 – battery module) comprising (Fig. 15): 
a battery stack (30) configured by stacking a plurality of battery cells (100) each provided with positive and negative electrode terminals (130) (Fig. 15); and 
a bus bar (500 – current conduction element) connected to the electrode terminals (130) of the plurality of battery cells (100) to connect the plurality of battery cells in parallel and in series (Fig. 15, [0003]), the plurality of battery cells (100) being connected in parallel and in series via the bus bar (500, 200 in alternative embodiment in Fig. 7, [0049]), wherein 
the plurality of battery cells (100) connected in parallel and in series via the bus bar (500) are stacked only in a single stacking direction (Fig. 15 - below), wherein 
the bus bar (500, 200) includes:
a series connection line (500, labeled, 200.sub.1 in alternative embodiment in Fig. 7) connecting in series parallel battery groups each including the plurality of battery cells connected in parallel [(0049]), and 
a pair of branched connection parts (labeled) branched and each connected to a corresponding one of opposite ends of the series connection line (labeled) in the stacking direction (Fig. 15 – below), wherein 
each branched connection part (labeled) includes: 
a middle section (labeled) connected to the corresponding one of the opposite ends of the series connection line (labeled) (Fig. 15 – below), and 2Application No.: 16/481,249Docket No.: P190690US00 
at least two terminal connection parts (220 – engagement section) connected to the electrode terminals (130) of the battery cells (100) ([0043]), the at least two terminal connection parts (220) extending from the middle section (labeled) of the branched connection part (labeled) at least in opposite directions parallel to the series connection line (labeled) (Fig. 10 and Fig. 15 – below),
the electrode terminals (130) of the plurality of battery cells (100) configuring each of the parallel battery groups are connected to the branched connection part (labeled) to allow the battery cells (100) configuring each of the parallel battery groups to be connected in parallel via the branched connection part (labeled) ([0049]), and 
the parallel battery groups are connected in series with each other via the series connection line (labeled) ([0049]).
Oechsle does not disclose that the series connection line is configured to directly connect to the pair of branched connection parts only at the opposite ends of the series connection lines. However, applicant is reminded that in the absence of persuasive evidence that a particular configuration of the claimed busbar is significant, the overall shape of the busbar is an obvious matter of choice according to one having ordinary skill in the art (MPEP 2144.04.IV.B.). In this instance, as the structural parts of the busbar taught by Oechsle interact with the battery cell in the same way and in the same locations, the shape of the busbar to form said interactions is a matter of design choice, as it is not made instantly clear in the disclosure to the examiner the advantages gained by having the branched connection parts connected at opposite ends of the series connection line. 


    PNG
    media_image1.png
    445
    792
    media_image1.png
    Greyscale

With respect to claim 4, Oechsle discloses each of the pair of branched connection parts (labeled) includes a multiple connection part (210) connecting the at least two terminal connection parts (220), wherein the multiple connection part (210) includes the middle section (labeled) of the branched connection part (labeled), and the multiple connection part (210) is branched and connected to the at least two terminal connection parts (220) (Fig. 10).

With respect to claim 7, Oechsle discloses the terminal connection part (220) is configured by a metal plate thinner than the series connection line (labeled) (Fig. 10 and 15, [0004]).

With respect to claim 8, Oechsle discloses the series connection line (labeled) is configured by a first metal plate, and each of the pair of branched connection parts is configured by a second metal plate (labeled), and the first metal plate has each end connected to the second metal plate and each of the ends of the series connection line (labeled) is connected to the branched connection part (labeled) (Fig. 15 – above).

With respect to claim 10, Oechsle discloses the first metal plate (configuring the series connection line (labeled)) is disposed in a vertical posture or a horizontal posture (Fig. 15 – above).

With respect to claim 11, Oechsle discloses the first metal plate (series connection line (labeled)) is thicker than the second metal plate (branched connection part (labeled)) (Fig. 15 – above).


Claim(s) 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oechsle et al. as applied to claims 1, 4, 7-8, and 10-11 above, in view of Yuasa et al. (U.S. 8487631).

With respects to claims 2, 3 and 9, modified Oechsle discloses a bus bar (200, 500) that has a series connection line (labeled above) and a plurality of branched connection parts (labeled above), wherein the branched connection parts are connected to both end of the series connection line (Fig. 15) and the presence of a first metal plate (configured by the series connection line) connected a second metal plate (configured by the branched connection parts), but does not disclose the bus bar having a plurality of series connection lines, or more specifically two series connection lines, wherein the series connection lines have both ends connected to each other. 
Yuasa discloses a battery module wherein the battery cells are connected both in series and in parallel and uses series connection lines (conductive strips) ([abstract]), and teaches the use of a plurality of series connection lines (conductive strips) (Col 3, L 55-58), and more specifically, two series connection lines (3a and 3b - Conductive strips) (Col 7, L 6-10), wherein both ends are connected to each other via collector plate (21) (Fig. 5). Yuasa further teaches that this arrangement of differing numbers of series connection lines allows for even current flow throughout the battery cells (Col 7, L 50-51).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include a plurality of, or more specifically just a second, series connection lines as taught by Yuasa in the bus bar disclosed by modified Oechsle in order to ensure that the current flow throughout the battery cells was even.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oechsle et al.  as applied to claims 1, 4, 7-8, and 10-11 above, in view of Subramanian et al. (U.S. 20160308187).

With respect to claim 5, modified Oechsle discloses the branched connection part includes a first branched connection part (labeled above) having a plurality of terminal connection parts (220) connected to the terminals of the battery cells (130), and a multiple connection part (210) connected the terminal connection parts (220) (Fig. 10 and 15). However, Oechsle does not disclose a second branched connection part having both ends connected to the multiple connection part of the first branched connection part and an intermediate part connected to the series connection line, wherein the plurality of battery cells connected in parallel via the first branched connection part in connected in parallel via the second branched connection part to configure each of the parallel battery groups. 
Subramanian discloses in Fig. 4 a busbar for a battery assembly ([0005]), and teaches that the busbar has a first branch part (216 member) and a second branch part (under part 268). Subramanian further teaches that the second branch connection part has both end connected to the multiple connection part (space in between parts 268) and an intermediate part (268 -features) connected to the series connection line (210– arms). Subramanian further teaches that the busbar can be arranged to connect the battery cells in parallel ([0027]), and that this arrangement helps to interlock the cells when the busbar is connected with the cell terminals ([0004]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include a second branched connection member as taught by Subramanian to the bus bar disclosed by modified Oechsle in order to connect neighboring battery cells. 

With respect to claim 6, modified Oechsle does not disclose a second branched connection part, nor therefore its size or thickness.
Subramanian discloses a second branched part (under part 268) and teaches that the second branched connection part is configured by a metal plate thicker than the terminal connection part (244), via intermediate part (268), and that the series connection line (21) is configured by a metal plate larger in transverse sectional area than the second branched part (under part 268). Subramanian further teaches that the proportions of the busbar is sized such that it is suitably mounted to the battery ([0005]).
It would have been obvious to one having ordinary skill in the art to include the size and thickness proportions taught by Subramanian to the busbar disclosed by modified Oechsle in order to ensure the busbar was mounted properly on the battery module. 

Response to Arguments
Applicant’s arguments, see pages 6-10 of response, filed07/08/2022, with respect to the rejection of claim 1 under 35 U.S.C 102(a)(1) with regards to Oechsle have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 with regards to Oechsle using MPEP 2144.04 for evidence. Further details can be found in the above rejection of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727